DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/22 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macnamara (US 9,310,559).
Consider claim 16, Macnamara discloses (e.g. figure 3A) an electronic device, comprising:
a display system having a first pixel array configured to produce first images and a second pixel array configured to produce second images (pattern figure 3A : images of the "cone 542 of light"; produced by each micro reflector 566a-566n; and constituted by pixels) [col. 6, line 50 to col. 7, line 23];
a first waveguide (one of waveguides 504a-504n); 
a second waveguide (a second of waveguides 504a-504n);
a first optical coupler configured to couple the first images into the first waveguide (optical couplers 510 inject light into each of the x-axis waveguides 504 in the respective column, set or layer 506) [col. 8, line 50 to col. 9, line 7];
a second optical coupler configured to couple the second images into the second waveguide (optical couplers 510 inject light into each of the x-axis waveguides 504 in the respective column, set or layer 506) [col. 8, line 50 to col. 9, line 7]; and
a third optical coupler (one of 522a-522c, only 3 drawn for clarity), with a first focal length configured to couple the first images out of the first waveguide (see figure 5C); and 
a forth optical coupler with a second focal length configured to couple the second images out of the second waveguide (522a-522c, only 3 drawn for clarity) (figure 5C, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macnamara (US 9,310,559) in view of Bae (EP 2,196,729) (both of record).
Consider claim 11, Macnamara discloses (e.g. figure 3A) an electronic device, comprising:
a display system configured to produce images (pattern figure 3A : images of the "cone 542 of light"; produced by each micro reflector 566a-566n; and constituted by pixels); 
an optical system configured to display the images in multiple image planes (each ....wave guide layer 506a-506c ....collectively 506) produces a respective .... virtual depth plane 522a-522c", figure 5C), wherein the optical system comprises:
a waveguide ("2D array 502 of a plurality of wave guides 504a-504n (collectively 504");
input couplers (566a-566n) on the waveguide and configured to couple the images into the waveguide (504a-504n);
output couplers on the waveguide, each of which has a different respective focal length (522a-522c) (figure 5C, "The distribution or y-axis optical couplers 510 may be similar in construction to the z-axis optical coupler 562, having a linear array of angled, planar micro-reflectors 566a-566n (collectively 566). The distribution or y-axis optical couplers 510 multiplies and injects copies of the incoming angular distribution of light into each of the x-axis wave guides 504 in the respective column, set or layer 506."; "plurality of wave guides 504a-504n (collectively 504". So each planar micro-reflector (566a-566n), producing a respective image of the "cone 542 of light", injects light from 
Macnamara does not explicitly disclose that the input and output couplers are holographic and Bae are related as waveguide devices.  Macnamara and Bae are related as waveguide devices.  Bae discloses (e.g. figure 9) an electronic device wherein the couplers are holographic output couplers  (the gratings can be holographic optical elements) [0018 of Bae]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the couplers of Macnamara to include the holographic couplers, as taught by Bae, in order to mitigate color uneveness.  
Consider claim 12, the modified Macnamara reference discloses (e.g. figure 9 of Bae) an electronic device wherein the display system is configured to produce a plurality of images each of which is associated with image light at a different set of wavelengths (see figure 9, the images are associated with RGB wavelengths) [0018, 0022, 0036 of Bae].
Consider claim 15, the modified Macnamara reference discloses (e.g. 3A of Macnamara) an electronic device wherein holographic output couplers are arranged in a stack (506a-506c; and figure 9 of Bae) [0031-0033 of Bae], [col. 6, line 50 to col. 7, line 23 of Macnamara].
Consider claim 17, Macnamara does not explicitly disclose that the couplers are holographic.  Macnamara and Bae are related as waveguide devices.  Bae discloses 
Consider claim 18, Macnamara does not explicitly disclose that the couplers are holographic.  Macnamara and Bae are related as waveguide devices.  Bae discloses (e.g. figure 9) an electronic device wherein the stacked output couplers are holographic output couplers (the gratings can be holographic optical elements) [0018 of Bae]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Macnamara to include the holographic couplers, as taught by Bae, in order to mitigate color uneveness.  
Consider claim 19, the modified Macnamara reference discloses (e.g. figure 9 of Bae and 5C of Macnamara) an electronic device, wherein the third and fourth output couplers overlap in a stack and the first images pass through the fourth output coupler (see figure 9 of Bae, channel B passes through holographic outcouplers 234R and 234G) [0018, 0022, 0036 of Bae].
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macnamara (US 9,310,559) in view of Bae (EP 2,196,729) (of record) as applied to claim 11 above, and in further view of Yeoh (9,904,058) and Schowengerdt (US 2015/0205126).
Consider claim 13, the modified Macnamara reference does not explicitly disclose an adjustable polarization rotator between the display system and the input 
However, the modified Macnamara reference does not explicitly disclose an active polarization rotator.  Macnamara, Bae and Schowengerdt et al. are related as display devices.  Schowengerdt et al. discloses an adjustable polarization rotation component (the liquid crystal layer can act as an active polarization rotator.  As combined with Yeoh, it would be located between the display system and the input coupler) [0191].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Macnamara reference, to include the polarization rotator of Schowengerdt et al. in order to provide greater transmission efficiency.
Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macnamara (US 9,310,559) in view of Bae (EP 2,196,729) as applied to claim 11 above, and further in view of Yeoh (9,904,058) (all of record).
Consider claim 14, the modified Macnamara reference does not explicitly disclose discloses an electronic device wherein the display system comprises a liquid-crystal-on-silicon pixel array and a light source.  

However, the modified Macnamara reference does not explicitly disclose that the light source has light-emitting diodes.  Although the modified Macnamara does not explicitly disclose light-emitting diodes, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention that the light source could be light-emitting diodes since a light source is disclosed and there are a finite potential ways in which the light sources can be selected (i.e. light-emitting diodes, laser).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the light source to be light-emitting diodes in order to use a cost-effective and readily available light source.
Consider claim 20, the modified Macnamara reference does not explicitly disclose that the first and second pixel arrays comprise liquid-crystal-on-silicon pixel arrays. Macnamara, Bae and Yeoh are related as waveguide devices.  Yeoh discloses (e.g. figure 15B) that the first and second pixel arrays comprise liquid-crystal-on-silicon pixel arrays (the switches are formed on a LCoS substrate) [col. 26, lines 11-30].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Macnamara reference, to include the common silicon substrate as taught by Yeoh, in order to provide switchable devices that are adjustable in real time.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses an electronic device comprising: a display system, an optical system having input and output couplers,  the prior art fails to teach or reasonably suggest,  that the display system has a plurality of laterally adjacent pixel arrays arranged in a tiled pattern, wherein the pixel arrays are configured to produce images and the output coupler system is configured to present the images from each of the laterally adjacent pixel arrays in a different respective image plane.
Claims 2-10 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fix et al. (US 11,112,865) discloses systems and a method for using a display as an illumination source for eye tracking in a head mounted display system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872